Citation Nr: 0432320	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  02-10 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for dermatophytosis, 
currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from November 1957 to 
August 1960.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran submitted documentation concerning 
atherosclerosis in August 2004.  A claim for entitlement to 
service for atherosclerosis is thus inferred.  This matter is 
referred to the RO for appropriate action.

The issue of an evaluation greater than 30 percent for the 
veteran's service-connected dermatophytosis-as involving 
skin beyond that on his feet and hands-is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
regarding a disability evaluation greater than 10 percent for 
dermatophytosis involving the feet and hands. 

2.  The service-connected dermatophytosis is currently 
manifested by chronic persistent dermatitis of the hands and 
fungal infection of the feet productive of constant exudation 
and itching, and the manifestations have required treatment 
with prescribed medications for six weeks or longer.




CONCLUSION OF LAW

The criteria for a disability evaluation of 30 percent for 
the service-connected dermatophytosis of the hands and feet 
is met under both the old and the new criteria.  38 U.S.C.A. 
§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7813 
(2001 through 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

The Board notes that the February 2003 VCAA letter the RO 
sent to the veteran approached this claim as one involving an 
increased evaluation, in general, rather than specifying the 
issues under consideration.  The VCAA letter did not notify 
the veteran of the specific type of evidence required to 
establish a claim for an increased evaluation for his skin 
condition.  Moreover, the Board notes that the record 
presents some confusion as to the total extent of the skin 
condition for which the veteran is service-connected.  In 
particular, the original rating decision, dated in October 
1963, granted service connection for epidermophytosis pedis, 
evaluating the disability as zero percent disabling.  
However, the April 2001 rating decision which granted the 
increase to 10 percent for this disability did so on the 
basis of findings of symptomatic manifestations of erythema 
and peeling of the hands.  The record contains further 
complaints and findings of similar symptoms on the veteran's 
body in general, including his legs and arms, and excision of 
carcinoma of the scalp and eyelid.  Photos taken in April 
2001 reflect manifestations on the veteran's scalp and upper 
arms as well as his hands and feet.  As well, the most 
recent, July 2004, VA examination reflects the examiner's 
confusion as to what conditions are part and parcel of the 
service-connected disability.  However, no manifestations of 
a skin disorder were present on other parts of the body 
during that particular examination.  Hence, such 
manifestations could not be evaluated. 

Nonetheless, the RO has clearly articulated in its April 2001 
rating decision its rationale for including the veteran's 
hands in evaluating the service connected skin condition 
which originally only contemplated the veteran's feet.  In 
light of this, and the examiner's description of the area of 
skin affected by the disability in contemplating both the 
hands and the feet, the Board finds it may grant entitlement 
to a 30 percent evaluation under Diagnostic Code 7813 for the 
service-connected dermatophytosis, despite the procedural and 
evidentiary defects in this case.  The Board is remanding for 
further development the issue of whether or not recurrent 
manifestations of a skin disorder over the rest of the 
veteran's body may be evaluated as part and parcel of the 
service-connected skin disorder.  Hence, the Board holds that 
any defect in complying with the duty to notify and the duty 
to assist is harmless error.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (holding that strict adherence to legal 
requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran); see also 38 C.F.R. § 20.1102 (2004) 
(harmless error).

The veteran was initially service-connected for 
epidermophytosis pedis in an October 1963 rating decision, 
based on medical evidence showing treatment for the condition 
during active service and a VA examination report dated in 
August 1963 evidencing findings of maceration of the skin 
between the toes.  The examiner diagnosed mild 
epidermophytosis pedis.  A noncompensable evaluation was 
assigned, effective from June 18, 1963, which was the date 
his claim was received.

Of record is a statement by Dr. Gulling dated in December 
2000.  The physician noted he had treated the veteran in 
1995, but not since.  At the time, the veteran presented with 
complaints of a peeling rash of his hands that had persisted 
for a year.  Patch tests were negative and no specific 
allergen was found.  However, a fungal culture did show a 
positive dermatophyte organism and the veteran was prescribed 
oral Griseofulvin and a topical antifungal agent.  The 
veteran continued to complain of dermatitis on follow-up.  
The physician stated that it was felt that the veteran was 
manifesting an irritant contact dermatitis or dyshidrotic 
eruption, but that there may have been a coincident fungal 
infection.  Further fungal culture, though, was negative.  
The physician then prescribed treatment with topical tars and 
topical steroids, with some relief.

In January 2001, the veteran underwent further examination 
for his skin disorder.  The veteran reported a history of 
skin trouble dating from active service and manifesting 
itself anywhere on his body at any given time.  He described 
the rash as burning, stinging, itching, and hurting with no 
relief from anything.  In 1987, he stated, it began to 
manifest itself on his hands.  The skin would peel several 
times before healing.  The condition causes his skin to 
bleed, and his hands ache and sting.  Oral antifungals, 
topical antifungals and topical steroids have not helped.  He 
also reported his tinea pedis was still active.  The examiner 
noted that the veteran's treating dermatologist, William H. 
Gullung, M.D., had diagnosed him with dyshidrotic eczema and 
fungus.  The examining physician recorded objective 
observations of evident tinea on the veteran's toenails and 
feet, and evident eczema on the veteran's body.  The examiner 
urged the veteran to obtain photographs.  The examiner did 
not indicate that the claims file was reviewed in conjunction 
with an examination.  Moreover, the examiner noted that 
proper diagnosis could not be completed without a culture of 
the lesions.  Accordingly, no diagnosis was made.

Photographs were taken in April 2001 and associated with the 
claims file.  These photographs portray manifestations of 
some kind on the veteran's scalp, upper arms, palms and 
fingers, and feet and toenails.

Based on these findings, the RO granted a 10 percent 
evaluation for the veteran's skin disorder, now described as 
dermatophytosis, effective December 4, 2000, which is the 
date of the earliest evidence (Dr. Gullung's statement) 
showing an increase in the service-connected disability 
within the year the veteran's claim for increase was 
received.  See 38 C.F.R. § 3.400 (o)(2) (2004).

The veteran appealed the 10 percent evaluation assigned his 
service-connected skin disorder, contending that a higher 
evaluation is warranted therefor.  He has offered his 
statements and testimony before a local hearing officer 
sitting at the RO in January 2003, that his service-connected 
skin condition requires long-term treatment with prescription 
medication-both topical and oral, that provides only partial 
relief, and that he experiences near constant symptoms, 
including peeling, itching, and discomfort. 

The record contains a February 2003 statement proffered by 
Dr. Gullung.  Dr. Gallung notes that the veteran was 
prescribed Lamisil, 250 milligrams, orally for a period of 90 
days from April 2002 to July 2002 for treatment of 
onchomycosis of the hands.

Also of record are VA records dated from March 2001 to June 
2004, and private treatment records dated from April to June 
2002.  VA treatment records show complaints of and treatment 
for chronic keratolysis and exfoliation of the hands, with 
prescribed treatment with Protopic as recently as April 2004, 
and complaints for and treatment of this condition 
throughout, including observations of erythema and 
tenderness, nummular eczematous patches, actinic keratosis, 
and complaints of pruritis.  Treatment included prescription 
of Lamisil and Epilyt lotion, Lac-Hydrin and Lidex/Lotrimin 
as well, with intermittent improvement.  Private treatment 
records show complaints of and treatment for scaliness and 
dryness of the hands and feet, with positive results of 
culture of feet and toenails in May 2002.  Lamisil was 
prescribed.  

An undated statement proffered by Miriam Shatley, M.D., 
Dermatology, of VA Medical Center (VAMC) Jackson, Mississippi 
reflects treatment of the veteran since July 2001.  The 
physician states that the veteran has been treated with 
multiple topical medications with only intermittent 
improvement and no complete resolution of his skin condition.  
Dr. Shatley opines that the veteran has a chronic, persistent 
hand dermatitis which will require continual daily treatment.

In July 2004, the veteran underwent further VA examination.  
He reported peeling, dryness, and scaliness of the skin of 
both his hands and feet, with excoriations of the affected 
areas.  He denied breakdown of the skin, and ulcerations.  
The examiner objectively observed the veteran to present with 
scaliness around the borders of the palms of his hands, with 
several scaly areas in the palms.  There was no skin 
breakdown, ulcerations, cracking of the skin, or tenderness.  
The examiner could find no adverse effect on the function of 
either hand.  Concerning his feet, the examiner found 
scaliness around the margins of the feet without ulcerations 
or blisters, skin breakdown or tenderness.  The right great 
toenail was found to be thickened and discolored, but not 
ingrown.  The examiner found no tenderness on the bottom of 
the feet, and no adverse effect of function of the feet or on 
ambulation.

The examiner noted that the veteran's claims file had been 
reviewed, including service medical records, and noted that 
the veteran had also been diagnosed with dysarthrosis of the 
hands.  The examiner diagnosed tinea pedis and concluded that 
the veteran currently manifested manifestations over less 
than one percent of unexposed area of the body.  Affected 
exposed area of the body measured less than one percent.  
Affected exposed area of the hands measured five percent.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The 10 percent evaluation initially assigned the veteran's 
skin disorder was accorded under Diagnostic Code 7813.  
According to the criteria, dermatophytosis is to be rated as 
eczema, dependent upon location, extent, and repugnancy or 
otherwise disabling characteristics of the manifestation.

For purposes of this decision, and as explained above, the 
Board will only consider those manifestations complained of 
and described as present on the veteran's hands and feet. 

A 10 percent evaluation under the diagnostic code for eczema, 
Diagnostic Code 7806, contemplates exfoliation, exudation, or 
itching if involving an exposed surface or extensive area.  A 
30 percent evaluation is warranted for constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation is afforded for ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations, or where the condition is especially 
repugnant.

Effective August 30, 2002, the rating criteria for skin was 
changed.  See Fed. Reg. 49590-49599 (July 31, 2002).  The 
General Counsel of VA has recently held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and the new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board, however, must apply both the former and 
the revised version of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must consider the claim 
pursuant to both criteria during the course of the entire 
appeal.  See VAOPGCPREC 7-2003.

In the present case, the RO did give the veteran notice of 
the changed criteria and evaluated his service-connected skin 
disorder under both the old and the new criteria.  In terms 
of whether the old or the new criteria are more beneficial to 
the veteran, in this case, the Board determines that neither 
the old nor the new criteria are more beneficial.  The 
veteran meets the criteria for the 30 percent evaluation 
under both the old and the new criteria.

Under the new criteria, dermatophytosis is to be evaluated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801 through 7805), or 
dermatitis (Diagnostic Code 7806), depending on the 
predominant disability.  The manifestations here under 
consideration (as noted above, the Board is referred for 
further development consideration of manifestations other 
than on the hands and feet), do not involve either 
disfigurement of the head, face, and neck or, as yet, 
scarring.  Hence, the Board will contemplate the veteran's 
dermatophytosis under Diagnostic Code 7806, for dermatitis.  
The new criteria affords a 30 percent evaluation for 
dermatitis where 20 to 40 percent of the entire body or 20 to 
40 percent of the exposed area is affection, or; where 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  A 60 percent evaluation is warranted where 
more than 40 percent of the entire body or more than 40 
percent of the exposed areas are affected, or; where constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required during the past 
12-month period.

After careful review of the record, including VA and private 
treatment records, and statements provided by the veteran's 
treating VA and private dermatologists, the Board finds the 
medical evidence establishes that the veteran exhibits a 
chronic skin disorder of the hands and feet that is only 
partially, intermittently relieved by the constant treatment 
of topical and oral medication, and is manifested by a 
dryness, scaliness, itching and discomfort that approximates 
"constant" as described in the criteria.  Noting that this 
description of the veteran's skin condition is limited to the 
hands and feet and leaves unresolved whether or not the 
manifestations of his arms, legs, scalp, and eyelid-
described in VA and private treatment records and depicted on 
the April 2001 photographs-the Board finds the 
manifestations of the service-connected skin disorder, now 
described by the RO as dermatophytosis affected the veteran's 
hands and feet, clearly meets the criteria for a 30 percent 
evaluation under Diagnostic Code 7813-under both the old and 
the new criteria.

The Board has considered whether a higher evaluation may be 
afforded under Diagnostic Code 7813, but, for reasons 
explained below, the Board finds that remand for further 
development is required prior to adjudication of this issue 
and resolution of the extent of the veteran's service-
connected skin disorder, i.e., whether or not the 
manifestations observed on the rest of the veteran's body are 
part and parcel of the same service-connected disability.  

After consideration of the evidence, the Board finds that the 
criteria for a 30 percent evaluation for the veteran's 
dermatophytosis of the hands and feet are met.  38 C.F.R. 
§ 3.102, 4.118, Diagnostic Code 7813 (2001-2002) and 
Diagnostic Code 7813 (2004).


ORDER

A 30 percent disability rating for dermatophytosis of the 
hands and feet is granted, subject to the law and regulations 
governing the payment of monetary benefits.  


REMAND

As noted above, the issue of an evaluation greater than 30 
percent for the veteran's service-connected skin condition 
requires further development.

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  Namely, the Board notes that the 
medical evidence reflects findings of a skin condition of the 
veteran's scalp, arms, and legs, including carcinoma.

In its April 2001 rating decision, the RO determined that the 
skin condition of the hands was the result of a fungal 
infection that could also occur on the body and scalp.  In 
the April 2001 VA examination, the examiner stated it was 
impossible to properly diagnose the skin condition without 
cultures, however, complaints of a body rash could not be 
verified, as the veteran manifested no symptoms that 
particular day.  In the July 2004 VA examination, as noted 
above, the examiner mistakenly noted that findings of a skin 
disorder of the feet where not part and parcel of the 
service-connected disability.

While the evidence currently present in the claims file over 
the time period which the veteran's appeal has been pending 
show that the veteran's symptoms of dermatophytosis of the 
hands and feet warrant a 30 percent evaluation, the RO has 
yet to consider whether other manifestations of the veteran's 
skin disability may be part and parcel of an overall skin 
condition-including manifestations present on the upper 
arms, legs, scalp and eyelid-and, accordingly, whether an 
evaluation greater than 30 percent may be granted.  

Therefore, it is the Board's judgment that there is a duty to 
provide the veteran with another VA examination, to include 
all appropriate clinical testing to determine the nature, 
extent, and cause of the totality of the veteran's skin 
condition with review of the claims file-to include all non-
VA and VA treatment records-in totality.  See 38 C.F.R. 
§ 3.159(c)(4) (2004).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must inform the appellant: (1) 
of the notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim for entitlement to an evaluation 
greater than 30 percent for his service-
connected skin disorder; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the appellant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the 
remaining issues on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
service-connected skin condition from 
June 2004 to the present.  The RO should 
procure duly executed authorization for 
the release of private medical records.  

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers that are 
not already of record.  In particular, 
the RO should request any and all 
outpatient and inpatient treatment 
records, to include any and all clinical 
medical records, of treatment accorded 
him by Dr. Gullung of Hattiesburg, 
Mississippi.  In addition, the RO should 
request any and all outpatient and 
inpatient treatment records, to include 
any and all clinical medical records 
accorded him by the VAMC in Jackson, 
Mississippi, and any other VAMC the 
veteran may identify, that are not 
already of record.

4.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examination(s) by the appropriate 
specialists, to determine the nature and 
extent of his skin disability.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence, must be sent 
to the examiner(s) for review.  The 
examiner(s) should address the following 
matters:

?	Summarize the medical history, 
including the onset and course, 
of his service-connected skin 
condition.
?	Describe any current symptoms and 
manifestations attributed to his 
service-connected skin condition.
?	Complete any diagnostic and 
clinical tests and provide 
diagnoses for any and all skin 
pathology identified-to include 
all manifestations present on his 
hands, feet, scalp, upper arms, 
legs, and eyelid.
?	The examiner(s) should provide 
opinions as to whether or not 
manifestations present on the 
veteran's body in general, to 
include his scalp, upper arms, 
legs, and eyelid and to include 
carcinoma, are part and parcel, 
or the result of, the veteran's 
service-connected skin 
disability.

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for 
entitlement to an evaluation greater than 
30 percent for his service-connected skin 
condition, to include consideration of 
the new and old regulations governing the 
evaluation of skin disorders.  See Fed. 
Reg. 49590-49599 (July 31, 2002) and 
VAOPGCPREC 7-2003.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2004).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	A.  BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2




